Concurring Opinion.
Marr, J.
The Code, article 3464 (3427) requires prescription to be pleaded “ expressly and specially.” I think this is but an amplification of the preceding article, which declares that “ courts can not supply the plea of prescription.”
The party who relies on the bar resulting from the lapse of time must set it up, must inform the court and the adverse party by his pleading that he makes that defense. It would be more convenient that the pleader should state what the prescription is which he considers applicable, and on which he relies; but the petition generally discloses the nature and particulars of the demand with sufficient certainty to enable the court and the adverse party to know, at once, to what prescription it is subject. I am not prepared to say that the statement in the answer that the action is prescribed, or the simple exception of prescription, without further specification, would not be sufficient, especially where no objection is made by the adverse party.
*249The demand for rent and use of the furniture would be subject to the prescription of three years; and that for personal services, to the prescription of one year; so that neither was prescribed when the suit was brought.
Plaintiff certainly rendered such services tu Del Campo as entitled her to a liberal compensation; and although the whole of her furniture was not needed for the rooms and apartments occupied by Del Campo, his use of it was virtually exclusive, because he would not permit her to receive other boarders or lodgers, and she had but one, Davis.
I attach no importance to the fact that plaintiff did not present her account, and have a settlement with Del Campo during his life. The testimony shows that she expected, not without reason, that she would be remembered, and compensated in the testamentary dispositions of Del Campo; and as her expectations were not realized, she is entitled to demand proper compensation.
The amount allowed seems to me large; but it is not up to the estimation of plaintiff and her witnesses, and no contradictory proof was introduced or offered.
I concur in the decree pronounced by Mr. Justice DeBlanc.